—In a proceeding for the construction of a will, the petitioners appeal from a decree of the Surrogate’s Court, Nassau County (Radigan, S.), dated May 18, 1998, which, inter alia, construed the will to provide that the decedent’s husband had an unfettered right to invade the principal of certain testamentary trusts.
Ordered that the decree is affirmed, without costs or disbursements.
Contrary to the contentions of the petitioners, the Surrogate’s Court properly concluded that the provisions of the decedent’s will that created the testamentary trusts gave her husband an unfettered right to invade the principal thereof (see, Matter of Woollard, 295 NY 390). Under the circumstances of this case, the well-settled principles of construction articulated in Matter of Flyer (23 NY2d 579, 584-585), and Matter of Fabbri (2 NY2d 236, 240), do not require a different result. Ritter, J. P., Altman, Krausman and Florio, JJ., concur.